Title: From Thomas Jefferson to St. John de Crèvecoeur, [ca. February 1787]
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Ssir
[ca. Feb. 1787]

I return you your papers with many thinks. Monsr. de Chalut who has shewn me many civilities, being desirous of sending some packages of pictures to Charles town I advised him to send them by the packet from Havre to New York, and to have them reimbarked thence to Charles town. He asks me for a correspondent at New York to whom he may address them. Knowing that men of the same language and nation can always give the best satisfaction to each other, I will beg your permission to let them be addressed to your deputy at N. York. Will you be so good as to give me a line to him, desiring him to take the trouble of receiving and reshipping them? If you could send me such a line by the return of the bearer it would much oblige Dr Sir Your friend & servt

Th: Jefferson

